Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 14, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  150286(85)                                                                                           Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein,
            Plaintiff-Appellee,                                                                                       Justices
                                                                    SC: 150286
  v                                                                 COA: 311441
                                                                    St. Clair CC: 12-000721-FC
  ROBIN SCOTT DUENAZ,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the joint motion of the parties to extend the time for
  submitting their supplemental briefs is GRANTED. The briefs will be accepted as timely
  filed if submitted on or before July 29, 2015.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 14, 2015
                                                                               Clerk